Exhibit 10.3

 

Execution copy

 

Dated May 26, 2003

 

SHURGARD STORAGE CENTERS INC.

 

and

 

FIRST SHURGARD FINANCE SARL

 

and

 

SOCIETE GENERALE

 

SUBSCRIPTION AGREEMENT WITH RESPECT TO SECURITIES TO

BE ISSUED BY FIRST SHURGARD FINANCE SARL

 

LOGO [g86724sig.jpg]

 

Rue Brederode 13

B - 1000 Brussels

 

Telephone (32-2) 501 94 11

Facsimile (32-2) 501 94 94



--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

 

BETWEEN:    (1)   Shurgard Storage Centers Inc., a company organized and
existing under the laws of Washington, having its registered office at Valley
Street 1155, Suite 400, 98109 Seattle WA, USA,          represented for the
purposes of this Subscription Agreement by Harrell L. Beck,          hereinafter
referred to as the “Subscriber”; AND:    (2)   First Shurgard Finance Sàrl, a
company organised and existing as a société à responsabilité limitée under the
laws of the Grand-Duchy of Luxembourg, having its registered office at 291,
route d’Arlon, L-1150 Luxembourg, registered with the Luxembourg register of
commerce and companies under the number B-93014,          represented for the
purposes of this Subscription Agreement by Mr. Steven De Tollenaere, Manager,  
       hereinafter referred to as the “Issuer”; AND:    (3)   Société Générale,
a banking institution organized and existing under the laws of France, having
its registered office at 29 boulevard Haussmann, 75009 Paris, France,         
represented for the purposes of this Subscription Agreement by
                    ,          hereinafter referred to as the “Facility Agent”;

 

WHEREAS

 

(A) The Issuer has the intention to issue Bonds under the Terms and Conditions
attached as Annex 1.

 

(B) The Issuer has entered into hedging arrangements in accordance with Clause
15.3 (g) (ii) (Hedging) of the Facility.

 

(C) Under certain circumstances as set forth below, the Issuer has the intention
to proceed to a capital increase.

 

(D) Under the terms and conditions set forth below, the Subscriber is willing to
irrevocably undertake (i) to subscribe to the Bonds to be issued by the Issuer,
and to fully pay up these Bonds, and (ii) to subscribe to the shares to be
issued as set forth in Section 6, and to fully pay up these shares by a
contribution of receivables held against the Issuer.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the Parties have agreed as follows:

 

1 Definitions - Interpretations

 

1.1 For the purposes of this Subscription Agreement, the following terms shall
have the meanings specified or referred to in this Clause 1.1:

 

“Asset Companies” has the meaning set out in the Facility.

 

“Bond Request” has the meaning set out in Clause 3.1.

 

“Capital Request” has the meaning set out in Clause 6.1.

 

“Commitment” has the meaning set out in Clause 3.1.

 

“Commitment Fee” has the meaning set out in Clause 5.1.

 

“Downstream Intercompany Loan Agreement” has the meaning set out in the
Facility.

 

“Event of Default” has the meaning set out in the Facility.

 

“Expense Reimbursement” has the meaning set out in Clause 5.3.

 

“Extraordinary Employment Payments” mean any payments made by the Issuer, First
Shurgard, any Asset Company or any Intermediate Company to or related to their
employees in Denmark, Sweden, Luxembourg or the United Kingdom, other than
salaries, normal severance payments or other employment related payments in the
ordinary course of business relating to, as the case may be the pro rata part
of, the services rendered by the relevant employees to the Issuer, First
Shurgard, any Asset Company or any Intermediate Company that have not already
been paid by the Issuer, First Shurgard, any Asset Company or any Intermediate
Company to Shurgard Europe or to any of its Subsidiaries.

 

“Facility” means the senior credit agreement entered into by amongst others the
Issuer, the German Borrower and the Facility Agent, dated May 26, 2003, a copy
of which has been given to the Subscriber.

 

“Finance Costs” has the meaning set out in the Facility.

 

“German Borrower” means Shurgard Deutschland ES MLS GmbH (to be renamed First
Shurgard Deutschland GmbH), a limited liability company (Gesellschaft mit
beschränkter Haftung) organised under the laws of the Federal Republic of
Germany having its registered office at Siemensstrasse 31, 47533 Kleve, Germany,
which is registered in the commercial register (Handelsregister) of the local
court of Kleve under HRB 2593;

 

“Group Members” has the meaning set out in the Facility.

 

“First Shurgard” means First Shurgard SPRL, a company organised and existing
under the laws of Belgium, having its registered office at Quai du Commerce 48,
1000 Brussels, Belgium, registered with the Registry of Commerce of Brussels
under number 665.404.

 

“Intermediate Company” has the meaning set out in the Facility.

 

“Issuer” means First Shurgard Finance Sàrl, a company organised and existing as
a société à responsabilité limitée under the laws of the Grand-Duchy of
Luxembourg, having its registered office at 291, route d’Arlon, L-1150
Luxembourg, registered with the Luxembourg register of commerce and companies
under the number B-93014.

 

2



--------------------------------------------------------------------------------

“Joint Employer Agreements” has the meaning set out in the Facility.

 

“JV Agreement” means the joint venture agreement with respect to First Shurgard
entered into between Shurgard Europe and Crescent Euro Self Storage Investments
Sàrl on December 20, 2002, as amended from time to time, of which the Parties
have received a copy.

 

“Master Proceeds Account” has the meaning set out in the Facility.

 

“Notice” has the meaning set out in Clause 5.2.

 

“Objection Notice” has the meaning set out in Clause 5.2.

 

“Parties” means the parties mentioned above as well as any other person who may
in the future become a party to this Subscription Agreement.

 

“Share Subscription Undertaking” has the meaning set out in Clause 6.1

 

“Shurgard Europe” means Shurgard Self Storage SCA, a company organised and
existing under the laws of Belgium, having its registered office at Quai du
Commerce 48, 1000 Brussels, Belgium, registered with the Registry of Commerce of
Brussels under number 587.679.

 

“Split Payroll Agreements” has the meaning set out in the Facility.

 

“Subscription Agreement” means the present agreement together with the Annexes
as the same may be amended, modified and/or restated from time to time.

 

“Subsidiary” has the meaning set out in the Facility.

 

“Total Net Rental Income” has the meaning set out in the Facility.

 

“Unused Fee” has the meaning set out in Clause 5.2.

 

1.2 Subject to Clause 1.1. of this Subscription Agreement and unless otherwise
defined herein, the defined terms (i.e., the terms with a capital letter as
first letter) used in this Subscription Agreement shall have the same meaning as
defined in the Terms and Conditions attached hereto as Annex 1.

 

1.3 Interpretation

 

  1.3.1 The titles and headings included in this Subscription Agreement are for
convenience only and do not express in any way the intended understanding of the
Parties. They shall not be taken into account in the interpretation of the
provisions of this Subscription Agreement.

 

  1.3.2 The Annexes to this Subscription Agreement form an integral part thereof
and any reference to this Subscription Agreement includes the Annexes and vice
versa.

 

  1.3.3 The words “herein”, “hereof”, “hereunder”, hereby”, “hereto”, “herewith”
and words of similar import shall refer to this Subscription Agreement as a
whole and not to any particular clause, paragraph or other subdivision.

 

  1.3.4 The words “include”, “includes”, including” and all forms and
derivations thereof shall mean including but not limited to.

 

  1.3.5 All terms defined in this Subscription Agreement shall have the same
meaning regardless of whether they are used in the singular or plural number.

 

  1.3.6 Unless otherwise provided herein, all references to a fixed time of a
day shall mean Luxembourg time.

 

3



--------------------------------------------------------------------------------

2 Issuance and grant of Bonds

 

2.1 Within 10 business days following the date of this Subscription Agreement,
the Issuer shall issue 13,000 Bonds in accordance with the Terms and Conditions
attached hereto as Annex 1. At the time of issuance, the Issuer shall stipulate
that the Bonds will be granted by the Facility Agent on behalf of the Issuer.

 

2.2 The Issuer hereby irrevocably authorizes the Facility Agent to draw down
funds under this Subscription Agreement on behalf of the Issuer exclusively in
accordance with Clauses 3 and 4 and to register the subscription to Bonds in the
Issuer’s Register of Bondholders.

 

2.3 The Issuer irrevocably undertakes to accept the subscription by the
Subscriber to any of the Bonds pursuant to a Bond Request.

 

2.4 The Commitment Fee, Structuring Fee, and Unused Fee shall also apply if no
Bonds are granted by the Facility Agent.

 

3 Irrevocable undertaking to subscribe to the Bonds

 

3.1 Commitment

 

The Subscriber hereby irrevocably undertakes to subscribe to the Bonds which
have been issued by the Issuer pursuant to Clause 2 and to fully pay up these
Bonds at the Issue Price for an amount of maximum USD 13,000,000 (the
“Commitment”), if and to the extent a draw down, which is allowed under Clause 4
of this Subscription Agreement, is requested in writing by the Facility Agent or
the Issuer (the “Bond Request”).

 

3.2 Reduction of the Commitment

 

  3.2.1 The amount of the Commitment shall, solely for the purpose of any future
draw down and provided that no draw down has been made until that time, be
irrevocably reduced by:

 

  (i) USD 5,000,000 when the ratio of Total Net Rental Income to Finance Costs
for three consecutive months and projected forward for the next succeeding three
months is greater than 1.25:1; and

 

  (ii) another USD 8,000,000 when the ratio of Total Net Rental Income to
Finance Costs for three consecutive months and projected forward for the next
succeeding three months is greater than 1.75:1 and provided that at least EUR
1,000,000 is standing to the credit of the Master Proceeds Account of the Issuer
or First Shurgard and that such amount is available to be applied to meet the
liabilities of the Subsidiaries of Shurgard Europe to the relevant Group Members
in connection with the Joint Employer Agreements and the Split Payroll
Agreements.

 

  3.2.2 For the avoidance of doubt, the Parties explicitly agree that once the
ratio of Total Net Rental Income to Finance Costs set out in either Clause
3.2.1(i) or 3.2.1(ii) have been attained, the Commitment shall never again be
increased up to the higher amount, even if the ratio of Total Net Rental Income
to Finance Costs subsequently declines.

 

4



--------------------------------------------------------------------------------

3.3 The Bond Request, if made by the Facility Agent, shall be in the form
attached hereto as Annex 2, and the Bond Request, if made by the Issuer, shall
be in the form attached hereto as Annex 3.

 

3.4 The Bond Request shall be notified to the Subscriber at least 10 days before
these Bonds are to be subscribed and paid up.

 

3.5 Except for a Bond Request pursuant to Clause 4.3, the principal amount of
the Bonds that the Subscriber is requested to subscribe pursuant to a Bond
Request shall amount to a minimum of USD 100,000.

 

3.6 The subscription commitment provided for in this Clause 3 shall
automatically terminate on May 26, 2008 plus sixty (60) calendar days, unless
the Facility is extended, in which case the termination date shall be May 26,
2009 plus sixty (60) calendar days. The foregoing notwithstanding, if the
Facility is terminated and repaid in full earlier than such date, the
subsciption commitment provided for in this Clause 3 shall automatically
terminate on the date of the repayment in full of all amounts due by the Issuer
under the Facility.

 

3.7 The Subscriber hereby irrevocably undertakes to co-operate with the Issuer
to implement the formalities required to proceed with this subscription of Bonds
and the paying up of such Bonds as reasonably requested by the Issuer or the
Facility Agent.

 

4 Use of proceeds

 

4.1 The Issuer shall be allowed to draw down funds under this Subscription
Agreement:

 

  4.1.1 (i)    to avoid imminent default by the Issuer under the Facility; and

 

(ii)   in case of an Event of Default,

 

to pay or repay sums due by the Issuer under the Facility; and

 

  4.1.2 (i)    to avoid imminent default by the German Borrower under the
Facility; and

 

(ii)   in case of an Event of Default,

 

to down-lend these funds in accordance with the Downstream Intercompany Loan
Agreement to the German Borrower that will use such funds to pay or repay sums
due by it under the Facility.

 

4.2 The Facility Agent shall be allowed to draw down funds under this
Subscription Agreement on behalf of the Issuer in case of an Event of Default to
pay or repay sums due by the Issuer or by the German Borrower under the
Facility.

 

4.3 The Facility Agent or the Issuer shall be allowed to draw down funds under
this Subscription Agreement up to a maximum amount which is equal to the amount
of the Extraordinary Employment Payments.

 

5 Fees

 

5.1 Commitment Fee

 

Within 10 business days following the date of this Subscription Agreement, the
Issuer shall pay in cash to the Subscriber an amount equal to 200 basis points
(2.0%) of the Commitment of USD 13,000,000.

 

5



--------------------------------------------------------------------------------

5.2 Unused Fee

 

  5.2.1 The Issuer shall pay to the Subscriber a fee which accrues and is
calculated on the following basis (the “Unused Fee”):

 

  (i) The Unused Fee shall accrue on a daily basis and be equal to to 150 basis
points (1.5%) per annum of the undrawn amount of the Commitment (if any).The
Unused Fee shall be calculated on the basis of a 360-day year.

 

  (ii) The amount of the Unused Fee accrued during a quarter shall bear interest
at the rate of 9.75% per annum from the closing date of the quarter (i.e., the
31st of March, the 30th of June, the 30th of September and the 31st of December
of each year) (such date not inclusive) until the following 31st of December
(such date inclusive) and will be calculated on the basis of a 360-day year.

 

  (iii) On the 1st of January of each year, the interest that accrued during the
previous calendar year pursuant to Clause 5.2.1(ii) and the amount of the Unused
Fee accrued during the first three quarters of the previous calendar year shall
be compounded to the amount of the Unused Fee accrued during the last quarter of
the previous calendar year and shall therefore as from such date also bear
interest pursuant to Clause 5.2.1(ii).

 

  5.2.2 Quarterly reporting obligation

 

Within 10 business days following the closing date of each quarter (i.e., the
31st of March, the 30th of June, the 30th of September and the 31st of December
of each year), the Issuer shall provide the Subscriber with a computation of the
amount of the Unused Fee and interest already accrued and outstanding on such
closing date.

 

  5.2.3 Computation of the Unused Fee and interest

 

The Issuer shall provide the Subscriber with a computation of the Unused Fee and
interest (the “Notice”) within five business days following the earlier of:

 

  (i) the date on which the subscription commitment provided for in Clause 3 is
terminated in accordance with Clause 3.6.;

 

  (ii) the date on which the Commitment is reduced pursuant to Clause 3.2.1(ii),
provided that the payment of the Unused Fee and interest does not cause the
Issuer to violate the terms and conditions of the Facility; or

 

  (iii) the date as of which First Shurgard is allowed under the Facility and
the JV Agreement to make payments/distributions to Shurgard Europe or Crescent
Euro Self Storage Investments Sàrl.

 

This computation shall be deemed to be correct if the Subscriber did not object
in writing in a motivated way within five business days of the receipt of the
Notice (the “Objection Notice”). In case an Objection Notice has been notified
to the Issuer within the above five business day period, the Parties shall
determine the final computation of the Unused Fee and interest by mutual
consent.

 

  5.2.4 Payment of the Unused Fee and interest

 

The Issuer shall pay to the Subscriber an amount equal to 115% of the sum of the
accrued Unused Fee and all interest accrued thereon and compounded therewith in
accordance with Clause 5.2.1:

 

  (i) within five business days of the expiration of the five business day
period referred to in Clause 5.2.3 if no Objection Notice has been notified by
the Subscriber during this period; or

 

6



--------------------------------------------------------------------------------

  (ii) within five business days of the determination of these fees by mutual
consent of the Parties if an Objection Notice has been notified within the five
business day period referred to in Clause 5.2.3.

 

  5.2.5 Default of the Issuer

 

In case of a default of the Issuer under Clause 5.2.4 which has not been
remedied within 30 days after notice thereof by the Subscriber, the following
provisions will apply:

 

  (i) The Subscriber or its designee will have the right to subscribe to one
share per EUR 25 of the amount in default, converted into EUR at the exchange
rate applicable at the time of subscription, rounded up or down to the nearest
EUR 25.

 

  (ii) The Subscriber must notify the Issuer of its decision to subscribe to
shares pursuant to Clause 5.2.5(i) within 14 days of the end of the above 30-day
period.

 

  (iii) The new shares to be issued by the Issuer pursuant to this Clause will
be issued at par value as set forth in the articles of association through a
capital increase in kind to be fully paid up by the Subscriber.

 

  5.2.6 Liquidation of the Issuer

 

  (i) Upon a liquidation or winding up of the Issuer or First Shurgard (the
current parent company of the Issuer) prior to the payment of the accrued Unused
Fee and interest in accordance with Clause 5.2.4, the Subscriber shall receive
an amount equal to 115% of the sum of the unpaid accrued Unused Fee and interest
(the “Unused Fee Liquidation Preference”) at the time of the liquidation. Unless
waived by the Subscriber, a change of control over the Issuer or First Shurgard,
a consolidation, merger or sale of all or substantially all of the assets of the
Issuer or First Shurgard shall be treated as a liquidation unless the Issuer’s
Shareholders or the current shareholders of First Shurgard hold a majority of
the voting power of the surviving entity.

 

  (ii) Notwithstanding Clause 5.2.6(i), no Unused Fee Liquidation Preference
shall be paid to the Subscriber prior to the repayment in full of all amounts
due by the Issuer under the Facility.

 

5.3 Expense Reimbursement

 

The Issuer shall reimburse the Subscriber for reasonable legal, due diligence,
and administrative expenses, related to arranging, structuring, and closing this
issuance of the Bonds. These fees are capped at USD 50,000.

 

7



--------------------------------------------------------------------------------

6 Subscription to a capital increase

 

6.1 The Subscriber may subscribe to any capital increase in the Issuer which
will take place before the Redemption Date pursuant to the provisions hereafter
(the “Share Subscription Undertaking”) if so requested in writing by the Issuer
(the “Capital Request”).

 

The Share Subscription Undertaking of the Subscriber pursuant to Clause 6.1 is
subject to the condition that the Issuer has launched an IPO on a regulated
stock market, and the shares the Subscriber receives being freely transferable,
without lock up provisions of any kind.

 

6.2 The capital increase pursuant to the Capital Request shall be effected by a
contribution in kind by the Subscriber of receivables arising out of the
outstanding Bonds held by the Subscriber against the Issuer including the
principal and accrued and unpaid interest. Each share shall be subscribed at a
price equal to 80% of the trading price of the shares of the Issuer as measured
by the average of the official exchange closing price for these shares on the 20
trading days preceding the capital increase, except that if the closing price
the day before the capital increase is lower than such 20 day trading average,
then each share shall be subscribed at a price equal to 80% of the closing price
on the day before the capital increase. The Subscriber undertakes to take all
necessary steps to this effect.

 

6.3 The Capital Request must contain the following information:

 

  6.3.1 the amount of the envisaged capital increase; and

 

  6.3.2 the date and place of the extraordinary shareholders’ meeting or Board
of Managers to be held to proceed with said capital increase.

 

6.4 The shares to be issued through such a capital increase shall be of the
largest class of ordinary common stock issued by the Issuer during the above
mentioned IPO.

 

6.5 The above capital increase needs to be approved by an extraordinary
shareholders’ meeting of the Issuer (or a sole shareholder’s resolution, as the
case may be) at the time of conversion of the Bonds held in presence of a
Luxembourg notary public or by the Board of Managers of the Issuer pursuant to
the provisions of the articles of the Issuer on authorised capital. A valuation
report issued by an external auditor on the claims to be contributed and on the
shares to be issued upon their conversion into capital shall be submitted to the
competent organ of the Issuer at the time of conversion of the Bonds. Upon
conversion of the Bonds, the Issuer shall proceed with the formalities provided
by the Luxembourg company law of 10 August 1915, as amended.

 

6.6 The Subscriber shall be notified of the Capital Request at least 20 days
before the meeting of the competent organ of the Issuer, which will decide on
the above conversion of the Bonds, is to be held and no more than 30 days before
this meeting.

 

6.7 The Subscriber hereby irrevocably undertakes to co-operate with the Issuer
to implement the formalities required to proceed with this capital increase as
reasonably requested by the Issuer.

 

6.8 The Subscriber hereby irrevocably undertakes to pledge the shares in the
Issuer, which it may subscribe pursuant to this Clause 6, to the benefit of the
Facility Agent to secure the Issuer’s obligations under the Facility.

 

6.9 Bonds can only be transferred in accordance with the Terms and Conditions
and if the transferee agrees in writing to the Share Subscription Undertaking
set out in this Clause.

 

8



--------------------------------------------------------------------------------

7 Minimum amount of the shares to be issued

 

It is specifically provided that the Issuer shall not have any obligation to
request a capital increase as set out in Clause 6.

 

8 Miscellaneous

 

8.1 Expenses

 

Save as otherwise provided herein, the Issuer shall bear its expenses incurred
in connection with the preparation of this Subscription Agreement and the
transactions contemplated hereby, including, without limitation, legal and
auditing fees and expenses.

 

8.2 Press Announcements

 

All public announcements, releases, statements and communications by any of the
Parties to third persons (excluding the employees of either Party and customers)
relating to this Subscription Agreement shall be made only at such time and in
such manner as may be prior agreed upon in writing by the Parties, unless
otherwise required by law or contract. To the greatest extent practicable, the
Parties shall discuss with each other the form, timing and substance of such
announcements, releases, statements and communications prior to the
dissemination thereof.

 

8.3 Notices

 

All notices, requests, claims, demands and other communications hereunder shall
be delivered to the Parties in person or sent to the addresses set forth in the
first pages of this Subscription Agreement hereof by first class courier or by
registered letter, postage prepaid and return receipt requested, or by telefax
as follows:

 

If to the Subscriber:    To:   

Shurgard Storage Centers Inc.

Valley Street 1155, Suite 400

98109-4426 Seattle

USA

     Attn:    Mr. Harrell L. Beck      Telefax:    00 1-206 652.37.60 With a
copy to:    To:   

Shurgard Storage Centers Inc.

Valley Street 1155, Suite 400

98109-4426 Seattle

USA

     Attn:    General Counsel      Telefax:    00 1-206 652.37.60 If to the
Issuer:    To:   

First Shurgard Finance SARL

291, route d’Arlon

1150 Luxembourg

Grand-Duchy of Luxembourg

     Attn:    Mr. Steven De Tollenaere With a copy to:    To:   

Shurgard Self Storage SCA

Quai du Commerce 48

1000 Brussels

Belgium

 

9



--------------------------------------------------------------------------------

     Attn:    General Counsel      Telefax:    00 32 2 229 56 55
If to the Facility Agent:    To:   

Agency and Transaction Monitoring

Tour Société Générale

17 Cours Valmy

92972 Paris-La Défense Cedex

France

     Attn:    Nadia Lamrani / Eric Hoube      Telefax:    00 33 1 4212 9854

 

Each change of address by a Party shall be notified to the other Parties in
accordance with the provisions of this Article 8.3.

 

Any notice, demand or other communication sent by first class courier or by mail
shall be deemed to have been received by the Party to whom it was sent on the
day shown as the day of receipt on the return receipt sent with the same. Any
notice, demand or other communication sent by telefax shall be deemed, in the
absence of proof to the contrary, to have been received by the Party to whom it
was sent on the date of dispatch, provided that the report generated by the
sender’s telefax machine shows that all pages of such notice, demand or other
communication were properly transmitted to the recipient’s telefax number. For
the calculation of a period of time, such period shall start the next following
day after the day on which the event triggering such period of time has
occurred. The expiry date shall be included in the period of time. If the expiry
date is a Saturday, a Sunday or a bank holiday in Luxembourg, the expiry date
shall be postponed until the next business day in Luxembourg. Unless otherwise
provided herein, all periods of time shall be calculated in calendar days in
Luxembourg.

 

8.4 Severability

 

If any provision of this Subscription Agreement shall be held invalid or
unenforceable in whole or in part, then such provision shall be ineffective to
the extent of such invalidity or unenforceability, without invalidating the
remaining provisions of this Subscription Agreement. In this event, the Parties
shall cooperate to achieve the intended purpose of such provision, to the extent
legally permissible.

 

8.5 Assignment

 

This Subscription Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors and assigns. Except as otherwise
expressly permitted in the Subscription Agreement, the Parties may not, directly
or indirectly, assign or transfer this Subscription Agreement or any right,
obligation or interest herein in whole or in part without the prior written
consent of the other Parties in each instance and unless the assignee or
transferee shall have assumed in writing all the duties and obligations of the
transferee. Upon such assignment or transfer, the transferor shall remain
primarily liable hereunder unless otherwise expressly provided in this
Subscription Agreement.

 

10



--------------------------------------------------------------------------------

Notwithstanding the above, the Subscriber agrees that in no event it may,
directly or indirectly, assign or transfer this Subscription Agreement or any
right, obligation or interest herein in whole or in part to any other person or
entity than those referred to in Clause 9.5.2 of the Terms and Conditions.

 

8.6 Entire Subscription Agreement

 

  8.6.1 This Subscription Agreement (along with the documents referred to
therein) contains the entire Subscription Agreement between the Parties with
respect to the matters to which it refers and contains everything the Parties
have negotiated and agreed upon within the framework of this Subscription
Agreement.

 

  8.6.2 It replaces and annuls any agreement, communication, offer, proposal, or
correspondence, oral or written, exchanged or concluded between the Parties,
relating to the same subject matter.

 

8.7 Single Instrument for United States Federal Income Tax Purposes

 

The Parties to this Subscription Agreement intend that the Terms and Conditions
of the Bonds and the Subscription Agreement of even date herewith be treated
together as a single equity interest in the Issuer for United States federal
income tax purposes.

 

8.8 Applicable Law and Choice of Forum

 

This Subscription Agreement shall be governed by Luxembourg law.

 

Any dispute arising out of or in connection with this Subscription Agreement
shall be finally settled by arbitration under the Rules of Conciliation and
Arbitration of the “Centre Belge pour l’Etude et la Pratique de l’arbitrage
national et International” (“CEPANI”), as in force on the Date of this
agreement, by three arbitrators appointed in accordance with said rules.

 

The place of arbitration shall be Brussels, Belgium, or such other place as the
Parties may agree upon. The language of the arbitration shall be English.

 

The arbitrators’ award shall be final and binding upon the Parties, and the
Parties shall carry out its terms properly.

 

The Parties confirm that they accept Clause 11.2. of the Terms and Conditions
attached hereto as Annex 1.

 

[NEXT PAGE IS SIGNATURE PAGE]

 

11



--------------------------------------------------------------------------------

Done in Brussels, on May 26, 2003, in three originals. Each Party acknowledges
receipt of its own original.

 

Shurgard Storage Centers Inc.:   First Shurgard Finance Sàrl:    

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Name:   Harrell L. Beck   Name:   Steven De Tollenaere Title:       Title:  
Manager

 

Société Générale:

   

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Name:       Name:     Title:       Title:    

 

The Subscriber declares that it expressly and specially accepts Clause 8.8 of
the Subscription Agreement and Clause 11.2 of the Terms and Conditions.

 

For express and special acceptance:

 

Shurgard Storage Centers Inc.:

   

 

--------------------------------------------------------------------------------

Name:   Harrell L. Beck Title:    

 

12